DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first non-insulated contact point” and the “second non-insulated contact point” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Uryu et al. (US 2014/0055059 A1) in view of Sin (US 2015/0175192 A1).
For claim 9, Uryu et al. discloses a motor vehicle steering system 90 comprising:
an electric motor 10, [the electric motor having at least three phases] (page 2, paragraph [0021], three-phase brushless motor),
an inverter 20 [that supplies voltages into the electric motor] (page 2, paragraph [0024], the inverter is a three-phase inverter including MOSFETs 21 – 26 which are switching elements to switch power supply to the U-phase coil 11, the V-phase coil 12, and the W-phase coil 13), [wherein a high side MOSFET 21 – 23 and a low side MOSFET 24 – 26 are assigned for each of the at least three phases of the electric motor, the MOSFETS being part of the inverter] (page 2, paragraphs [0024] – [0027]);
a pull-up resistor 61 [disposed in parallel with one of the high side MOSFETS of one of the at least three phases] (fig. 2); and

a motor housing; 
the electric motor disposed in the motor housing;
wherein the electric motor has a first non-insulated contact point and the motor housing has a second non-insulated contact point, wherein the first and second non-insulated contact points are configured such that water that ingresses into the motor housing electrically connects the electric motor with the motor housing via the first and second non-insulated contact points;
the measurement unit configured to detect a phase voltage as being indicative of water present in the motor housing.
Sin discloses a motor housing 212; an electric motor 213, 214, 215, and portion attaching the motor shaft to the motor housing [disposed in the motor housing] (fig. 4); 
wherein the electric motor [has a first non-insulated contact point] (fig. 4, contact point of the portion attached to the motor shaft and the motor housing contacting the motor housing) and [the motor housing has a second non-insulated contact point] (contact point of the motor housing contacting the portion attached to the motor shaft and the motor housing), [wherein the first and second non-insulated contact points are configured such that water that ingresses into the motor housing electrically connects the electric motor with the motor housing via the first and second non-insulated contact points] (capable, wherein a signal line 222 provides an electrical connection);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the motor housing and moisture sensor of Sin with the motor vehicle steering system of Uryu et al., wherein the housing provides for improved protection for the motor and the moisture sensor allows for reduced malfunction of the motor, thus overall replacement costs are reduced.	
For claim 13, Uryu et al. modified as above discloses the motor vehicle steering system of claim 9 [wherein the first non-insulated contact point is disposed at a lowest point of the motor housing] (fig. 4 of Sin, wherein the first contact point is at a lowest point of the inner surface of the motor housing).
For claim 14, Uryu et al. modified as above discloses the motor vehicle steering system [wherein the pull-up resistor is connected to a vehicle power-supply voltage] (page 4, paragraph [0040], a pull-up resistor 61 connected to the high-potential terminal of the battery 50).
For claim 15, Uryu et al. modified as above discloses the motor vehicle steering system [wherein the electric motor is a three-phase electric motor] (page 2, paragraph [0021]).
For claim 16, Uryu et al. modified as above discloses the motor vehicle steering system [configured as an electric power assisted steering system] (page 2, paragraph [0021], the motor 10 outputs a torque for assisting a steering operation of the steering wheel 91 by the driver).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uryu et al. (US 2014/0055059 A1) in view of Sin (US 2015/0175192 A1), and further in view of Kinme et al. (US 7,275,458 B2).

Kinme et al. discloses [a motor housing 11a of an electric motor 11 is electrically connected with a vehicle-side member 5 and grounded thereto by means of a conductive member 23] (col. 7, lines 40 – 43 of Kinme et al.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the motor housing being grounded as taught by Kinme et al. with the motor vehicle steering system of Uryu et al. modified as above to allow for preventing the electric motor from causing noises, thus reducing overall possible damage to components.
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Uryu et al. (US 2014/0055059 A1) in view of Sin (US 2015/0175192 A1), and further in view of Murty et al. (US 2006/0259221 A1).
For claim 11, Uryu et al. modified as above discloses the motor vehicle steering system [wherein the measurement unit comprises a microcontroller CPU] (page 4, paragraph [0047]) and [a series resistor 63, 66, 69 connected to ground] (fig. 2), but does not explicitly disclose wherein the measurement unit comprises the microcontroller connected to a ground.
Murty et al. discloses a power steering system 10 comprising an output power driver 30 and a controller 26 in electrical communication with an electrical power source 32, such as a battery, and a ground 33] (page 2, paragraph [0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use controller being grounded as taught by Murty et 
For claim 12, Uryu et al. modified as above discloses the motor vehicle steering system [wherein the measurement unit comprises a microcontroller CPU] (page 4, paragraph [0047]) and [a voltage divider 62, 63, 65, 66, 68, 69 connected to ground] (fig. 2, page 3, paragraph [0040] – [0042], wherein the pull-down resistors connected to the ground and forming a voltage diving resistor are disposed), but does not explicitly disclose wherein the measurement unit comprises the microcontroller connected to a ground.
Murty et al. discloses a power steering system 10 comprising an output power driver 30 and a controller 26 in electrical communication with an electrical power source 32, such as a battery, and a ground 33] (page 2, paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use controller being grounded as taught by Murty et al. with the motor vehicle steering system of Uryu et al. modified as above to allow for a reduction in malfunction to the controller, thus reducing overall replacements costs.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uryu et al. (US 2014/0055059 A1) in view of Sin (US 2015/0175192 A1), and further in view of Oya (US 2016/0362136 A1).
For claim 17, Uryu et al. modified as above does not explicitly disclose the motor vehicle steering system configured as a steer-by-wire system.
Oya et al. discloses [an electric power steering system comprising a steering assist device] (page 2, paragraph [0030]), wherein the present invention is also applicable to other vehicle steering systems such as a steer-by-wire system] (page 9, paragraph [0125]). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0140104 related assignee PG-pub.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611